Citation Nr: 1032338	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  09-14 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for residuals of cold 
exposure, upper extremities.

3.  Entitlement to service connection for residuals of cold 
exposure, lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The Veteran served on active duty from September 1946 to March 
1948, and from October 1950 to August 1951.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from a 
July 2008 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.

The appeal has been advanced on the Board's docket.  38 C.F.R. 
§ 20.900(c) (2009); 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The Veteran is seeking service connection for bilateral hearing 
loss and residuals of cold exposure to the upper and lower 
extremities.

After reviewing the Veteran's claims file, the Board finds that 
additional development is necessary in order to comply with VA's 
duties to notify and assist.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

A.  Additional Treatment Records Available

Records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

On his March 2008 application seeking service connection, VA Form 
21-526, the Veteran reported receiving treatment at the VA 
Medical Center in "Columbia", Missouri.  A review of the 
Veteran's claims file revealed a single treatment report, 
consisting of an undated VA problem list from the VA Medical 
Center in Kansas City, Missouri.  This record, however, refers to 
various medications having been prescribed to the Veteran 
throughout 2007.  Accordingly, it would appear additional VA 
treatment records are available.  

The Board also notes that the July 2010 Informal Hearing 
Presentation filed by the Veteran's representative refers to a 
June 2008 medical opinion from Dr. U.  A review of the Veteran's 
claims file does not reveal any opinion letter or treatment 
records from Dr. U., nor has any such evidence been referred to 
in the RO's adjudication actions concerning this appeal.  While 
the reference to Dr. U.'s opinion letter may be an editing error, 
the Veteran is hereby advised that no such opinion letter is 
contained in his claims folder, and his assistance will be 
required if these records exist and are to be obtained herein.

Accordingly, the RO should, with the assistance of the Veteran, 
attempt to obtain all pertinent treatment records which have not 
previously been obtained.  

B.  Records from the Social Security Administration (SSA)

A September 1979 letter from the SSA indicates that the Veteran 
was awarded SSA disability benefits effective from June 1979.  
The United States Court of Appeals for Veterans Claims (Court) 
has held that where there has been a determination that the 
Veteran is entitled to SSA benefits, the records concerning that 
decision are needed by the VA for evaluation of pending claims, 
and must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  Under the circumstances of this case, an attempt 
should be made by the RO, with the assistance of the Veteran, to 
obtain these records.

C.  Medical Opinions Required

The Veteran contends that he has had problems with his hands and 
feet ever since his military service, which he attributes to his 
inservice cold exposure while stationed in Korea.  
In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a claim.  
In disability compensation claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
(2) evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) there is insufficient competent 
medical evidence on file for the Secretary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The Court in McClendon observed that the third 
prong, which requires that the evidence of record "indicates" 
that the claimed disability or symptoms "may be" associated with 
the established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83. 

The Veteran is competent to give evidence about what experiences.  
See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding 
veteran competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting 
competent lay evidence requires facts perceived through the use 
of the five senses); see also Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional).  
 
The Veteran's statements are competent evidence that he was 
exposed to the cold while in service, and since that exposure has 
had problems with his feet and his hands.  Under these 
circumstances, the RO should schedule the Veteran for the 
appropriate VA examination to address the existence and etiology 
of any current residuals of cold exposure found.

Accordingly, the case is remanded for the following actions:


1.  The RO must contact the Veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated or examined him for his hearing 
loss or residuals of cold injuries, 
bilateral upper and lower extremities, 
since his discharge from the service in 
August 1951.  The Veteran must be asked to 
complete a separate VA Form 21-4142 for any 
physician or source of treatment or 
examination he may identify, to include any 
treatment records from Dr. U., referred to 
in the July 2010 Informal Hearing 
Presentation filed by the Veteran's 
representative.  The RO must then obtain 
copies of the related medical records that 
are not already in the claims file.  
Regardless of the Veteran's response, the 
RO must attempt to obtain the Veteran's VA 
treatment records from the VA Medical 
Center in Columbia, Missouri, from January 
2000 to the present.

All attempts to secure this evidence must 
be documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain the identified records, the RO is 
unable to secure same, the RO must notify 
the Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) describe 
any further action to be taken by the RO 
with respect to the claim; and (d) notify 
the Veteran that that he is ultimately 
responsible for providing the evidence.  
The Veteran and his representative must 
then be given an opportunity to respond.  

2.  The RO must request all materials, to 
include medical records, regarding the 
Veteran's award of disability benefits from 
SSA, together with its decision awarding 
the Veteran disability benefits effective 
from June 1979.  These records must be 
associated with the claims file.  If these 
records are not available, documentation to 
that effect must be included in the 
Veteran's claims folder.  All attempts to 
secure this evidence must be documented in 
the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the 
claim; and (d) notify the Veteran that that 
he is ultimately responsible for providing 
the evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.  

3.  Thereafter, the Veteran must be 
afforded the appropriate VA examination to 
determine the current existence and 
etiology of any residuals of cold exposure 
found.  The claims folder must be provided 
to and reviewed by the examiner.  All 
pertinent symptomatology and findings must 
be reported in detail.  All indicated tests 
and studies must be conducted.  After a 
review of the examination findings and the 
entire evidence of record, the examiner 
must render an opinion as to whether any 
current residuals of cold exposure found in 
the upper and/or lower extremities, are 
related to the Veteran's period of military 
service, or to any incident therein, to 
include as due to cold exposure.  The 
Veteran's military occupational specialty, 
his available service and post service 
treatment records, his statements as to 
observable symptoms, and any other 
pertinent clinical findings of record, must 
be taken into account.  A complete 
rationale for all opinions must be 
provided.  If the examiner cannot provide 
the above requested opinion without resort 
to speculation, it must be so stated.  The 
report prepared must be typed.

4.  The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of these claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that the 
Veteran does not report for the scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

5.  The examination report must be reviewed 
to ensure that they are in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

6.  After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims on appeal must be 
readjudicated.  If any claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to the 
Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

